Citation Nr: 1118540	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  04-28 337	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected thoracic spine disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1991 to May 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

This issue was previously before the Board in both April 2007 and June 2009, on which occasions it was remanded for additional development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reveals that the Veteran first claimed entitlement to service connection for a back disorder in June 1996.  A January 1997 rating decision granted entitlement to service connection for a thoracic spine condition and assigned a 20 percent disability rating effective from May 23, 1996, the day after the Veteran's release from active service.  A May 1999 rating decision continued that 20 percent rating, but noted that the Veteran's thoracic spine condition had been identified as myofascial pain syndrome.  

In June 2001 the Veteran claimed entitlement to a rating in excess of 20 percent for his service-connected back disorder.  An August 2002 rating decision denied entitlement to a rating in excess of 20 percent.  In a June 2003 rating decision the RO granted entitlement to service connection for fibromyalgia with myofascial pain syndrome and assigned a 40 percent rating effective from June 6, 2001.  This rating was intended to encompass the Veteran's service-connected back disorder, which had been identified as myofascial pain syndrome.  The Veteran submitted a Notice of Disagreement (NOD) in September 2003.  A Statement of the Case (SOC) was issued in May 2004, explaining how the ratings for fibromyalgia and the Veteran's thoracic spine myofascial pain syndrome had been consolidated into one rating.  The Veteran filed a Substantive Appeal (VA Form 9) in July 2004, asserting that his back pain was not related to his fibromyalgia and arguing that separate ratings were warranted.  The Veteran's claim first came before the Board in April 2007, at which time it was remanded for further development.  The Board remanded the Veteran's claim for a second time in June 2009.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Since those remands, the Board notes that the RO issued a Rating Decision in July 2010 and accompanying Supplemental Statement of the Case (SSOC), granting entitlement to a separate compensable 20 percent rating for the Veteran's thoracic spine disorder for the entirety of the appeal period, but declining to grant a rating in excess of 20 percent for that condition.  Accordingly, the issue on appeal is entitlement to a rating in excess of 20 percent for that condition. 


FINDING OF FACT

The Veteran's service-connected thoracic spine disorder has been manifested by chronic back pain and significant limitation of motion, but there is no objective evidence indicating that the Veteran's disability was manifested by ankylosis, severe intervertebral disc syndrome with only intermittent relief, vertebral fracture, demonstrable deformity of a vertebral body, flexion limited to 30 degrees or less, or incapacitating episodes at any time during the appeal period. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected thoracic spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, including Diagnostic Codes 5292, 5295 (effective prior to September 26, 2003), Diagnostic Code 5293 (effective prior to and on September 23, 2002), and Diagnostic Codes 5237, 5242, 5243 (effective on September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated June 2001, July 2001, August 2001, March 2007 and August 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice specific to individual veterans is no longer required in increased compensation claims).  

With regard to the Veteran's claim, the Board notes that the August 2009 letter from the RO to the Veteran met the requirements of Vazquez-Flores.  This was followed by a readjudication in a July 2010 Rating Decision and accompanying Supplemental Statement of the Case (SSOC).  Accordingly, the notice timing error did not affect the essential fairness of the adjudication.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran was afforded several VA examinations during the pendency of the appeal.  The reports from these examinations, most notably the October 2008 and October 2009 VA examinations, reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a disability rating in excess of 20 percent for his service-connected thoracic spine disorder.  Essentially, he contends that the rating currently assigned does not reflect the severity of that condition.  

Disability evaluations are determined by evaluating the extent to which an appellant's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the appellant.  38 C.F.R. § 4.3. While the appellant's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

The evidence of record in this case includes private treatment records, VA treatment records, VA examination reports and written statements from the Veteran and his spouse.  

Private treatment records from July 2001 indicate that the Veteran was undergoing physical therapy rehabilitation for thoracic spinal pain.  The Veteran reported right low back muscle spasms and a "hot knot" just below the right belt line.  The Veteran was able to flex forward and touch his toes, but extension was notes as minimal secondary to complaints of pain.  While right lateral flexion was normal, left lateral flexion was noted to be significantly decreased secondary to complaints of pain.  Rotational movements were noted to be 65 percent of normal range.  

In August 2001 the Veteran was afforded a VA examination in support of his claim.  The Veteran reported that his back hurts and causes his difficulty breathing.  He also stated that he has difficulty sleeping because of his thoracic spine pain.  Physical examination revealed paraspinal muscle spasm in the region of the upper-mid back and pain on percussion to the same area.  Range of motion studies revealed flexion to 80 degrees and extension to 27 degrees.  There was pain in both the lumbar and thoracic areas on extension and flexion.  Right lateral flexion was to 29 degrees and left lateral flexion was to 23 degrees.  Right rotation was noted to 25 degrees and left rotation to 20 degrees.  The Veteran reported that he has definite loss of function due to pain and the examiner confirmed this.  The examiner diagnosed the Veteran as having myofascial pain syndrome of the thoracic spine and thoracic spine compression.  Radiographic imagery revealed mild scoliotic curvature of the thoracic and lumbar spine.

VA treatment records from September 2001 indicate that the Veteran was treated for worsening back pain.  At that time he reported that over the prior three weeks he had a significant increase in his low back pain, primarily on the right side, with pain that he states was radiating down the posterolateral aspect of his right thigh down to his knee.  Physical examination revealed tenderness in the paraspinal muscle groups both in the lumbar spine and the mid-thoracic spine.  There was also significant paraspinal spasm in the mid-lumbar region on the right.  Radiographic imagery from October 2001 indicates no significant changes. The interpreting staff did note that there may be some minimal osteophytes posteriorly at the L5-S1 level.  There was no evidence of focal disc herniation and the osseous structures appeared normal.  

In December 2002 the Veteran was afforded an additional VA examination.  During that examination the Veteran complained of paraspinal spasm, stating that his average pain is 8 out of 10.  The Veteran reported good bowel and bladder function and denied erectile dysfunction.  He stated that his back is stiff in the morning, and that on bad days he has trouble cleaning himself and tucking in his shirt.  Radiographic imagery showed mild dextroconvex thoracolumbar scoliotic curvature with mild degenerative endplate spurring as well as mild facet arthritis of the lower lumbar segments.  Physical examination revealed a normal gait.  The lower back was positive for paralumbar spasm, but was nontender.  Range of motion studies revealed flexion to 100 degrees and extension to 10 degrees.  Left and right lateral flexion were to 15 degrees with pain.  The examiner diagnosed myofascial back pain most likely due to back strain, as well as degenerative arthritis.  

VA treatment records from February 2004 indicate that the Veteran reported increased low back pain with right leg pain and weakness.  Physical examination revealed bilateral lower lumbar paraspinal tenderness, worse on the right.  Range of motion studies revealed left rotation to 85 degrees, right rotation to 80 degrees, lateral bending to 25 degrees, extension to 30 degrees and flexion to 80 degrees.  The Veteran was noted to have an antalgic gait on the right.  Records from April 2008 indicate that the Veteran reported having more spasms in his back.  

The Veteran was afforded another VA examination in October 2008.  During that examination the Veteran reported back pain between his shoulder blades.  On physical examination the examiner noted that the Veteran had an asymmetry of his thoracic spine.  The Veteran's back pain was in the midline and there was no lower back pain.  Range of motion studies for the thoracic spine revealed flexion to 40 degrees, extension to 30 degrees, lateral bending to 10 degrees and lateral rotation to 20 degrees.  Sensation over the torso was entirely intact.  Radiographic imagery revealed mild double thoracic scoliosis that did not appear to be traumatic.  The examiner also stated that the Veteran was intact neurologically and that there was no weakness or fatigability.  He stated that he could not relate any signs or symptoms attributable specifically to the Veteran's thoracic spine disorder.  

In a March 2009 letter the Veteran stated that the pain he experiences in his back is constant, but variable in intensity.  He stated that his quality of life is very poor due to the pain and that it prevents him from sitting, walking or standing for extended periods of time.  He also reported that his back pain has severely impacted his ability to work and maintain gainful employment.  He stated that he is currently unable to perform many of the duties of his job and that even though he is currently working he will be forced to resign soon due to the limitations of his physical condition.  

Most recently, in October 2009, the Veteran was afforded yet another VA examination.  During that examination the Veteran stated that he has pain in his mid-back between his shoulder blades.  He stated that the pain is worse in the fall and winter, and that he will get flare-ups with muscle spasms based on activities, including any sort of repetitive movement or lifting.  He reported that the pain sometimes radiates towards his low back, right buttock and thigh, and rarely down his left leg.  Some numbness of the right leg and foot was also reported.  The Veteran stated that over the past twelve months he has experienced approximately four incapacitating days due to his back condition and that he has missed approximately a week of work.  On physical examination the examiner noted that the Veteran was ambulating slowly and had a slightly antalgic gait.  There was some tenderness along the thoracic paraspinal muscles, but no palpable muscle spasms.  Slight thoracolumbar scoliotic curvature was noted.  Range of motion studies revealed flexion to 75 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees and right and left lateral rotation to 30 degrees.  On three repetitions there was some worsening pain and slight decrease in range of motion.  The examiner stated that the bilateral lower extremities did not show focal radicular deficits in muscle sensation or in deep tendon reflexes.  Straight leg raising tests was negative.  The examiner diagnosed the Veteran with chronic strain of the thoracic spine, and stated that it was a separate condition from the Veteran's fibromyalgia-type syndrome.  He also stated that with repetitive activity the Veteran is likely to have flare-ups of worsening pain, muscle spasms, loss of strength and endurance and a loss of another 30 degrees of global range of motion across the thoracic spine.  He indicated that the condition does not completely limit the Veteran from doing his current work.  

The Board observes that the schedular criteria for rating spinal disabilities have been amended twice since the appellant first filed his claim, first in September 23, 2002, and again effective on September 26, 2003.  When the rating criteria are amended during the course of the appeal, the Board considers both the old and the current schedular criteria.  However, should an increased rating be warranted under the revised criteria that award may not be made effective before the effective date of the change.  VAOPGCPREC 3-2000.

Under the "old" rating criteria for 38 C.F.R. § 4.71a, Diagnostic Code 5291, limitation of motion of the dorsal (thoracic) spine is rated as noncompensable when slight, 10 percent disabling when moderate, and 10 percent disabling when severe.  Additionally, under Diagnostic Code 5285 covering fractured vertebra, 10 percent may be added to an evaluation for demonstrable deformity of a vertebral body.  38 C.F.R. § 4.71a, DC 5291, 5285 (2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritis changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002). 

Under Diagnostic Code 5286, a 60 percent rating was warranted for complete ankylosis of the spine at a favorable angle and a 100 percent rating was warranted for complete ankylosis of the spine at an unfavorable angle.  

Under Diagnostic Code 5288, a 20 percent rating was warranted for ankylosis of the dorsal spine at a favorable ankle and a 30 percent rating was warranted for ankylosis of the dorsal spine at an unfavorable angle.

As to Diagnostic Codes 5286 and 5288, the medical evidence presented for the period on appeal does not suggests that the Veteran had a fractured vertebrae or demonstrable deformity of a vertebral body.  In addition, there is no evidence that the Veteran has ever had any form of ankylosis with regard to his thoracic spine disorder.  Accordingly, a higher evaluation is not warranted under Diagnostic Codes 5286 or 5288 for any time during the pendency of the appeal.  As to Diagnostic Code 5291, the Board notes that a maximum rating of 10 percent is allowable under that diagnostic code.  

The RO appears to have assigned the Veteran's 20 percent rating under Diagnostic Code 5295.  However, under that diagnostic code a rating in excess of 20 percent requires severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  The record does not demonstrate such findings.

Under the old criteria the appellant's back disability could also be evaluated under Diagnostic Code 5293, which sets forth the criteria for rating intervertebral disc syndrome.  Under that code, a 20 percent rating was assigned for intervertebral disc syndrome that is moderate, with recurring attacks.  A 40 percent rating was assigned for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief, and a 60 percent rating is assigned for intervertebral disc syndrome which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurologic findings appropriate to the site of diseased disc and little intermittent relief.  38 C.F.R. § 4.71, DC 5293.  A rating in excess of 20 percent is not warranted under Diagnostic Code 5293 because the medical evidence of record does not show symptoms of severe intervertebral disc syndrome with recurring attacks and only intermittent relief.  

 Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever methods results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  This regulation was again slightly revised in September 2003.  

The Board notes that for the purposes of a rating under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  There is no indication in the medical record that a physician has ever prescribed the appellant bed rest for his thoracic spine disorder consisting of at least four weeks but less than six weeks during any 12-month period since the effective date of the revised criteria, and the appellant does not appear to have claimed such.  Accordingly, the evidence does not warrant an evaluation in excess of 20 percent under this diagnostic code.  

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes includes 5263 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2010). 

The regulatory revisions set forth in the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by results of injury or disease as follows:

      Unfavorable ankylosis of the entire spine (100 percent); 

      Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis or abnormal kyphosis (20 percent); 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spam, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010). 

The General Rating Formula for Diseases and Injuries of the Spine also provides that any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

After thoroughly reviewing the evidence the Board finds that a rating in excess of 20 percent is not warranted for any point during the appeal period.  The Board has evaluated the Veteran's thoracic spine disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of the Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).  In this case, the Board finds that the medical evidence of record does not demonstrate that the appellant has been diagnosed with forward flexion of the thoracolumbar spine limited to 30 degrees or less, even when accounting for additional limitations due to pain.  In addition, the record does not indicate that the Veteran has ever demonstrated any form of ankylosis.  A finding of ankylosis or of thoracolumbar flexion limited to 30 degrees or less is required for a rating in excess of 20 percent under The General Rating Formula for Diseases and Injuries of the Spine.

In regard to chronic neurologic manifestations of the Veteran's thoracic spine disorder, the relevant medical evidence indicates that the Veteran does not have objective evidence of neurological impairment.  While the Veteran has reported experiencing some numbness and pain radiating into his lower extremities the October 2009 VA examiner stated that the bilateral lower extremities did not show focal radicular deficits in muscle sensation or in deep tendon reflexes.  

Accordingly, the Board observes that the criteria for a rating in excess of 20 percent have not been met for any point during the period on appeal.  Consequently, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to an increased rating and that claim is denied.  

The Board has also considered entitlement to an extraschedular evaluation.  An extraschedular evaluation is warranted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and the symptomatology of the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonable describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, it is not disputed that the Veteran is limited as a result of his thoracic spine disability.  However, the medical evidence fails to show a unique or unusual disability picture with regard to the Veteran's thoracic spine disorder that would render the schedular criteria impractical.  As such, the Board finds that the schedular evaluation in this case is not impractical; and a referral to the Director of Compensation and Pension is therefore not warranted.  

Finally, the Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  While the Veteran has asserted that he has difficulties working it also shows that Veteran is currently employed.  There is no allegation that his service-connected thoracic spine disorder has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   



ORDER

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected thoracic spine disorder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


